UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

                                  )
TYRONE JULIUS,                    )
                                  )
     Plaintiff,                   )
                                  )
          v.                      )        Civil Action No. 11-911 (EGS)
                                  )
SMITHSONIAN INSTITUTION,          )
                                  )
     Defendant.                   )
                                  )

                         MEMORANDUM OPINION

     This action is before the Court following removal from the

Superior Court of the District of Columbia.     The Court will sua

sponte dismiss this action for failure to state a claim upon

which relief may be granted.

     The Court “shall dismiss” an action in which a plaintiff is

proceeding in forma pauperis “at any time if the court

determines that . . . (B) the action . . . (ii) fails to state a

claim upon which relief may be granted.”      28 U.S.C.

§ 1915(e)(2).    A court’s sua sponte consideration of dismissal

under § 1915(e)(2) is akin to evaluation of a motion to dismiss

under Federal Rule of Civil Procedure 12(b)(6) for failure to

state a claim upon which relief can be granted.     All that the

Federal Rules of Civil Procedure require of a complaint is that

it contain “‘a short and plain statement of the claim showing

that the pleader is entitled to relief,’ in order to ‘give the
defendant fair notice of what the . . . claim is and the grounds

upon which it rests.’”   Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

(1957)); Fed. R. Civ. P. 8(a).    Although “detailed factual

allegations” are not necessary, to provide the “grounds” of

“entitle[ment] to relief” a plaintiff must furnish “more than

labels and conclusions” or “a formulaic recitation of the

elements of a cause of action.”   Twombly, 550 U.S. at 555–56.

To sufficiently state a claim upon which relief can be granted,

“a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its

face.’”    Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009)

(quoting Twombly, 550 U.S. at 570).   A complaint is plausible on

its face “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”   Iqbal, 129 S. Ct. at 1949.

Finally, a “pro se complaint is entitled to liberal

construction.”   Washington v. Geren, 675 F. Supp. 2d 26, 32

(D.D.C. 2009) (citing Haines v. Kerner, 404 U.S. 519, 520

(1972)).

     Plaintiff, who is and proceeding pro se and in forma

pauperis, has filed a complaint that is extremely brief and

virtually unintelligible.   It reads: “I Tyrone Julius P.O. Box

my adress to Smithsonian Institution and staff said a dress that

                                  2
Tyrone Julius would not get moneys $26.00 drum gouro (what she

ben want 801 Alabama Ave S.E. Washington DC 20032.”   Compl., ECF

No. 3-1, p. 14 (errors in punctuation and spelling in original).

Even when given the liberal construction afforded to pro se

pleadings, Plaintiff’s complaint wholly fails to state a claim

upon which relief can be granted.    Plaintiff is apparently

dissatisfied that the Smithsonian will not give him $26 or a

“drum gouro,” but pleads no cause of action based on that

dissatisfaction.   Plaintiff thus fails to give Defendant fair

notice of what the claim is or the grounds upon which it rests.

This action will therefore be dismissed for failure to state a

claim upon which relief may be granted.   A separate order

consistent with this Memorandum Opinion shall issue this date.

Signed:   EMMET G. SULLIVAN
          United States District Judge
          May 26, 2011




                                 3